March 18, VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters 100 F Street, NE Washington, D.C. 20549-0506 Re:Nationwide Life Insurance Company Nationwide Variable Account-II Pre-Effective Amendment No. 2 File Number 333-140621 Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company (“Nationwide”) and its Nationwide Variable Account-II (“Variable Account”), we are filing this Pre-Effective Amendment No. 2 to the Registration Statement indicated above.This filing is being made electronically via EDGAR in accordance with Regulation S-T. On February 12, 2007, Nationwide filed a registration statement for Flexible Premium Variable Annuity Contracts to be offered through Nationwide Variable
